Citation Nr: 1201994	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-29 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio (VAMC)


THE ISSUE

Entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998, to September 9, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the fee basis section of the Department of Veterans Affairs (VA) Medical Center in Columbus, Ohio, which denied the Veteran's claim of entitlement to reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 9, 2005. 

For the reasons that will be discussed below, the appeal is REMANDED to the VAMC.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

As relevant, the Veteran's VA Form 9 Substantive Appeal of the present matter was timely filed with VA in October 2008.  This Substantive Appeal includes an attached statement, in which the Veteran expressly requested to be provided with a personal hearing, either at the VAMC or before a Decision Review Officer (DRO) at his local VA Regional Office, to present evidence, testimony, and oral argument in support of his current appeal.  Notwithstanding this request, the RO failed to provide the Veteran with the requested hearing at the agency of original jurisdiction (AOJ).  According to the October 2008 VA Form 8 Certification of Appeal, the Veteran did not request to have a hearing; however, a careful review of the claims file and combined health record by the Board shows that no withdrawal of the Veteran's hearing request was received at any time since it was initially presented in October 2008.  Therefore, to ensure the Veteran right to appellate due process, the case should be remanded so that he may be scheduled for the requested hearing at the appropriate venue.  

Accordingly, in view of the foregoing discussion, the issue of reimbursement of costs of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998, to September 9, 2005, is REMANDED to the VAMC for the following action:

1.  The Veteran should be scheduled for his requested hearing at the appropriate AOJ and afforded the opportunity to submit evidence, arguments, and oral testimony from himself and his witnesses (as applicable) in support of his claim.  Afterwards, a transcript of the aforementioned hearing should be obtained for review and consideration by the AOJ.

2.  Thereafter, the AOJ should readjudicate the Veteran's claim of entitlement to reimbursement of unauthorized pharmacy medications obtained from non-VA pharmacies during the period from October 12, 1998 to September 9, 2005.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

